Title: To Thomas Jefferson from Nathaniel Colley, 9 March 1791
From: Colley, Nathaniel
To: Jefferson, Thomas



Dear Sir
Norfolk March 9th. 1791

I have Received your favour of the 9th. Feby with an Enclosd note of 70 Dollars which is Considerable above the Amount of the Account I sent to you as I never meant to Charge freight or Commission: and I Earnestly Entreat youll never think you give any trouble in Collecting any thing of the sort that you may want at any future time as I shall be always happy to be honourd with your Commands in that Respect or any other. I am a little surprisd to find that Captn. Anderson had not Arrivd when you Wrote me as he was to sail in a day or two after the Date of my Letter. I dont Recollect Whether I sent you a bill of Loading in the letter you have Received or by the Captain. But I have one with me Which I can send if any Accident has happend to the Vessel or the Captain Neglected to Call on you. I expect to sail tomorrow for Falmouth and orders if the Wether permits. I shall Esteem it a favour if youll please to Drop me a few lines at my Return to inform me Wheather you have Received the Tables and how they will answer. I am Dear Sir with Esteem your Most Obdt Hb St.,

Nathl Colley

